Order, entered on June 16, 1961, unanimously affirmed, without costs. No opinion. Appeal from order entered on March 2, 1961, dismissed, as moot, without costs. No opinion. Appeal from order entered on May 24, 1961, dismissed, without costs. No opinion. Order, entered on June 27, 1961, granting $1,500 counsel fee to petitioner’s attorneys in this proceeding unanimously affirmed, without *783Costs. No opinion. Order, entered on June 27, 1961, denying respondent’s application to modify the order of the court entered on June 16, 1961, unanimously affirmed, without costs. No opinion. Concur— Botein, P. J., Breitel, Rabin, McNally and Eager, JJ.